Citation Nr: 0413778	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a chronic low back 
disorder, hypertension, bilateral hearing loss, and a 
disorder of the feet, to include tinea pedis with plantar 
keratosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1982 to August 
1986, and inactive duty in the Army Reserves until being 
called to active duty in support of Operation Desert 
Shield/Desert Storm from November 1990 to June 1991, where he 
served in Southwest Asia from January 3, 1991 to May 23, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).  
The RO denied claims of entitlement to service connection for 
a low back disorder, hypertension, bilateral hearing loss and 
a foot disorder, to include tinea pedis and plantar 
keratosis.  

In December 2003 the veteran provided oral testimony at a 
hearing conducted by the undersigned Veterans Law Judge at 
the RO (Travel Board hearing), a transcript of which is 
associated with the veteran's claims file.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

The claims on appeal must be afforded expeditious treatment 
by the Veterans Benefits Administration (VBA) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The RO has not issued a VCAA notice letter to the veteran, 
and the several duty to assist letters issued to the veteran 
are not compliant with Quartuccio, supra, as to each of the 
claims on appeal.  In this regard, additional medical 
development is indicated so as to comply with VCAA's duty to 
assist provisions.  

The RO did not request and obtain copies of all of the 
veteran's active service medical records, and made no request 
for service medical records for the veteran's inactive duty 
from August 1986 to November 1990.  These records are 
pertinent because the veteran claims that he had chronic low 
back following a 1983 injury, that he was diagnosed with 
hypertension in approximately 1985, and that he had bilateral 
acoustic trauma from his military work as a member of a tank 
maintenance crew from approximately 1984 to 1986.  

No records presently exist for his inactive duty from August 
1986 to November 1990, and the RO appears to have adjudicated 
the claims based upon those records the veteran chose to 
submit.  Additionally, the location of the veteran's medical 
records depends on his current military status, and his VA 
claims file includes service medical records dated in 
November 1995-apparently a subsequent period of inactive 
Reserve duty.  The veteran needs to be contacted and asked to 
identify all periods of active or inactive duty, to include 
active duty for training and inactive duty training, both 
past and present.  

Accordingly, a Remand is need so that all identified records 
may be requested and so that all service medical records, 
dated from September 1982 to June 1991, may be obtained.  See 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  
Other medical development is indicated.  While the veteran 
was afforded VA general medical and audiological examinations 
in September 2001 regarding each of the disabilities at 
issue, resulting in current diagnoses as to each disorder, no 
VA claims file review was conducted, and no nexus opinions 
were obtained.  

The fact that the September 2001 VA examinations may have 
been conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003).  

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Moreover, any such examination would need to include a review 
of the veteran's service medical records, both active and 
inactive duty, which, as detailed above, are not presently on 
file.  Accordingly, VA orthopedic, general medical and 
audiologic examinations should be scheduled, once the 
veteran's service medical records are on file.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).
2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he fully 
identify the name and address of all 
healthcare providers, VA and non-VA, 
inpatient, outpatient and 
hospitalization, who have treated him for 
low back pain, high blood pressure or 
hypertension, any foot disorder, to 
include tinea pedis and plantar 
keratosis, and any hearing impairment, to 
include hearing loss since service, 
including Dr. Myrle Goore.  

The VBA AMC should request and obtain 
copies of all available records from Dr. 
Myrle Goore, as well as any other records 
identified by the veteran.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence, including 
authorizations for the release of records 
from Dr. Myrle Goore.  

All identified private treatment records 
should be requested directly from the 
healthcare providers-not from the 
veteran.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  The veteran should be contacted and 
requested to identify all periods of 
active duty and inactive or Reserve duty, 
including ACDUTRA or INACDUTRA, including 
his current status.  He should be advised 
that this request is being made so that 
all of his military medical records may 
be obtained directly from the appropriate 
source(s), and that his full cooperation 
is requested in this regard.  

5.  Regardless of whether the veteran 
responds to the above request in 
paragraph 4, the VBA AMC should contact 
the National Personnel Records Center 
(NPRC) and request and obtain copies of 
the veteran's service medical records for 
both his active and inactive duty, 
including ACDUTRA and INACDUTRA, from 
September 1982 to August 1986, and from 
August 1986 to November 1990, and from 
November 1990 to June 1991, as well as 
any other records for later periods of 
active or inactive service, to include a 
request for clarification as to the 
likely location of these service medical 
records.  In doing so, the VBA AMC should 
request the NPRC to clarify any 
additional necessary development in this 
regard.  

The requests for additional service 
medical records should include requests 
for any medical records for treatment 
received during Operation Desert 
Storm/Desert Shield, from January 1991 
through May 1991.  Copies of the VBA 
AMC's written request(s), and the NPRC's 
response(s), must be maintained in the 
claims file. 

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

7.  Thereafter, the VBA AMC should 
arrange for VA orthopedic, cardiology, 
audiological, and dermatological 
examinations of the veteran by 
appropriate medical specialists, 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
low back disorder(s), hypertension, 
hearing loss, and skin disorder(s) of the 
feet found on examination.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

It is requested that the appropriate VA 
examiners address the following medical 
issues:  

Is it at least as likely as not that any 
hearing loss, hypertension, low back 
disorder, or skin disorder(s) of the feet 
found on is/are related to the veteran's 
prior active military service on any 
basis, or an injury during inactive duty, 
or if preexisting active service, 
was/were aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder, hypertension, bilateral hearing 
loss and a foot disorder, to include 
tinea pedis and plantar keratosis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


